Citation Nr: 1130402	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  04-41 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, left tonsil, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1974 and from October 1976 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision by the RO that denied service connection for squamous cell carcinoma of the left tonsil due to exposure to herbicides.

This case was previously before the Board in December 2006, June 2008, and March 2010.  The Board's dispositions in December 2006 and June 2008 were limited to another matter (service connection for posttraumatic stress disorder), as the claim for service connection for squamous cell carcinoma of the left tonsil had been stayed pending a final determination in the appeal of Haas v. Nicholson, 20 Vet. App. 257 (2006).  The litigation in Haas was later resolved, see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009), and the stay was lifted.  In March 2010, the Board remanded the claim for service connection for squamous cell carcinoma of the left tonsil to the Appeals Management Center (AMC) in Washington, DC, for additional development.  After taking further action, the AMC confirmed and continued the prior denial and returned the case to the Board.

For the reasons set forth below, the matter on appeal is again being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

When this case was remanded in March 2010, the Board requested, among other things, that the claims file be returned to the examiner who performed a March 2004 VA examination.  The examiner was to review the claims file, including the report of the March 2004 VA examination, and provide a supplemental report clarifying his opinion as to whether it was at least as likely as not that the carcinoma of the Veteran's left tonsil could be attributed to in-service exposure to herbicides.  If the examiner who previously evaluated the Veteran was unavailable, the agency of original jurisdiction (AOJ) was to arrange to have another qualified examiner provide an opinion on the matter.

The Board also requested the AOJ to ask the U.S. Army and Joint Services Records Research Center (JSRRC) to provide as much additional information as possible with respect to the likelihood that herbicides were transported in 55-gallon drums aboard the U.S.S. Chara (AE-31) during the period from May 1971 to November 1971, as claimed by the Veteran.  As part of their response, JSSRC was to comment on (a) whether herbicides were stored or carried as cargo aboard Navy ships generally, (b) whether they were stored or transported aboard ammunition ships in particular, and, if they were not, (c) how they were, in fact, transported (e.g., by the merchant marine or some other mechanism).

Unfortunately, a review of the record reveals that the requested development has not been completed.  In May 2010, the AMC attempted to obtain a supplemental report from the examiner who conducted the March 2004 VA examination, as requested in the remand.  That examiner was no longer available, however, and the supplemental report that was thereafter received, in July 2010, was comprised of another examiner's interpretation of the March 2004 VA examination report, rather than an independent opinion as contemplated by the remand.  In addition, there is nothing in the record to show that the AMC made any effort to obtain additional evidence from the JSSRC with respect to the likelihood that herbicides were transported in 55-gallon drums aboard the U.S.S. Chara (AE-31) during the period from May 1971 to November 1971.  (The Board is aware that a general response from the JSRRC was received in February 2007; however, the Board is requesting that the JSRRC again be contacted and asked to address more specific questions.)

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.  A remand is required.  38 C.F.R. § 19.9 (2010).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the claims file to a VA oncologist to provide the following opinion after review of the entire claims file:  Is it at least as likely as not (i.e., is it 50 percent or more probable) that the carcinoma of the Veteran's left tonsil can be attributed to in-service exposure to herbicides?  

The examiner is asked to presume that the Veteran was exposed to herbicides as he has described.  That is, that on one occasion a drum of herbicides was punctured and spilled on him while he was aboard ship.  A complete rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  

2.  Ask the JSRRC to provide as much additional information as possible with respect to the likelihood that herbicides were transported in 55-gallon drums aboard the U.S.S. Chara (AE-31) during the period from May 1971 to November 1971.  As part of their response, JSSRC should be asked to comment on (a) whether herbicides were stored or carried as cargo aboard Navy ships generally, (b) whether they were stored or transported aboard ammunition ships in particular, and, if they were not, (c) how they were, in fact, transported (e.g., by the merchant marine or some other mechanism).  The information obtained should be associated with the claims file.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2010).

